Citation Nr: 0407680	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1962 until April 
1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2002 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Muskogee, Oklahoma.

The veteran withdrew a claim of entitlement to service 
connection for cerebral atrophy, including stroke, at his 
November 2003 hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Upon review of the claims file, the Board finds that further 
development is necessary prior to appellate adjudication by 
the Board.  Specifically, the claims file contains a 
reference to a claim for disability benefits through the 
Social Security Administration (SSA).  Moreover, it appears 
that such disability claim involved the spine.  While an SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).   As such, an effort should be 
made to obtain such records.  This is especially critical 
where, as here, the veteran contends that private physician's 
records are outstanding.  Such records might have been 
considered by the SSA in the process of deciding the 
veteran's claim for benefits.  The RO should also contact the 
veteran in an attempt to establish the name and last known 
address of the private physician in question.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Contact the veteran to confirm the 
full name, last known address and 
approximate dates of treatment with 
respect to private physician Dr. Buster.  
Then, upon obtaining appropriate 
authorization, an attempt should be made 
to procure any such records identified by 
the veteran.  Any negative search should 
be indicated in the claims file.  

3.  Contact the SSA and obtain a copy of 
the veteran's disability decision, dated 
sometime after October 1995.  Copies of 
all medical evidence considered in 
rendering that determination should also 
be acquired.  If such documents cannot be 
obtained, then the claims file must 
indicate this fact.

4.  Upon completion of the above, if 
additional evidence is received, 
readjudicate the claim.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




